DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on October 9, 2020. 
	Claims 1-22 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 20-22 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
	In response to applicant’s argument towards Claim 20 that Deam teaches a battery that may be programmed to work with a single specific charger. However, Deam fails to teach or disclose a system of multiple chargers and multiple battery packs when some battery packs are compatible with all of the chargers while others are compatible with only a subset of the chargers.
	Claim 20 is guided towards “a rechargeable battery pack for use with a charging base”, “wherein the rechargeable pack is programmable such that is chargeable by some charging bases while not being chargeable by other charging bases”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2019/0131797), Gray (2018/0123361), Hitomi et al. (2007/0013341) and Deam (2012/0274395).
Claim 20:  Chen teaches a rechargeable battery pack (20A-20C) comprising: a rechargeable battery (24) (Par.16); electrical circuitry (22) (Fig.1); a first set of electrical 
Chen does not explicitly teach an inductive coil configured for wirelessly transmitting electrical power from the rechargeable battery to the wireless charging interface of the electronic device when the electronic device is in proximity to the inductive coil.
Gray teaches a plurality of rechargeable battery packs (206) (Par.43) (Fig.2) comprising: an inductive coil (114) configured for wirelessly transmitting electrical power from the rechargeable battery (206) to the wireless charging interface of one of the electronic devices when the one electronic device is in proximity to the inductive coil (114) (Par.35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Gray in the system of Chen to have had 
Furthermore, Chen does not explicitly teach wherein the rechargeable battery is programmable such that is chargeable by some charging bases while not being chargeable by other charging bases.
Deam teaches a rechargeable battery pack is programmable such that it is chargeable by some charging devices while not being chargeable by other charging devices (Par.93).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Deam in the system of Chen to have had ensured the battery pack is being charged by a specific type or make of charger (Par.93) thereby protecting the battery (Par.115, Lines 15-21).
Additionally, Chen does not explicitly teach wherein the second set of electrical contacts is activated for providing the electrical power to the other rechargeable battery pack after receiving an identification code from the other rechargeable battery pack and verifying the identification code is associated with a compatible device.
Hitomi teaches a set of electrical contacts (+ and GND) (Par.11) is activated for providing electrical power to a rechargeable battery pack (A) after receiving an identification code from the rechargeable battery pack (A) and verifying the identification code is associated with a compatible device (Par.21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hitomi in the system of Chen to have 
Claim 21: Chen, Gray, Hitomi and Deam teach the limitations of claim 20 as disclosed above. Chen discloses a second embodiment (Fig.5) comprising a rechargeable battery pack (60A-60C) including an electrical port (77) for receiving electrical power from an external device, wherein the electrical port (77) is separate from a first (74-76) and second (71-73) sets of electrical contacts (Fig.5), and wherein the rechargeable battery pack (60A-60C) is configured to use at least a portion of the electrical power received from the external device to recharge the rechargeable battery (24) (Par.25).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had an electrical port in the rechargeable battery pack of Chen as disclosed in the second embodiment to have had supplied power to the battery pack when no charging base is present (Par.22).
Claim 22: Chen, Gray, Hitomi, and Deam teach the limitations of claim 20 as disclosed above. Chen teaches the first set of electrical contacts (34-36) includes power contacts (Par.19); the second set of electrical contacts (31-33) includes power contacts (Par.19).
Chen does not explicitly teach the first and second set of electrical contacts include data communication contacts; and wherein the electrical circuitry includes communication circuitry configured for conducting electrical data communications with at least one of the charging base and the other rechargeable battery pack through the 
Hitomi teaches electrical contacts (+, SCL, SDA and GND) of rechargeable battery pack (A) include data communication contacts (SCL and SDA) (Par.11); an electrical circuitry (MPU) of the rechargeable battery pack (A) includes communication circuitry (11) configured for conducting electrical data communications with a charging device (P) through the respective data communication contacts (SCL and SDA) (Par.17) (Fig.1) prior to the 29OTTR1178USU01 activation of power contacts (+ and GND) for providing the electrical power to the other rechargeable battery pack (A) (Par.21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hitomi in the system of Chen to have had processed communication of data between the devices of the system (Par.17) used for controlling the charging operation (Par.21).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Lovegreen et al. (5,814,968) discloses a first charging base (10a) (Col.6, Lines 14-16); a second charging base (10b) (Fig.5); a first portable battery pack (20a) and a second portable battery pack (20d) (Col.6, Lines 23-30 and 43-51) (Fig.5); Brozek (2017/0271893) discloses a first charging base (110) and a second charging base (115) (Fig.1) and a battery pack (105) being chargeable by the first (110) 

“ a first charging base and a second charging base;… wherein a first subset of the plurality of rechargeable battery packs is each programmed to be chargeable by both the first and the second charging bases and a second subset of the plurality of rechargeable battery packs is each programmed to be chargeable by only one of the first and the second charging bases”, in combination with all the other elements as recited in independent claim 1. Claims 2-16 depend from claim 1 and are allowed for the same reasons as indicated above.

“ a first charging base..; a second charging base;… the first portable battery pack configured to be rechargeable by each of the first charging base and the second charging base, respectively, after transmitting a verifiable identification code to the respective charging base;… the second portable battery pack configured to be rechargeable by the second charging base after transmitting a verifiable identification code to the second charging base, wherein the second portable battery pack is not rechargeable by the first charging base.”, in combination with all the other elements as recited in independent claim 17. Claims 18-19 depend from claim 17 and are allowed for the same reasons as indicated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859            
February 3, 2021